DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. Pub #2006/0209136).
With respect to claim 1, Takahashi teaches a MEMS device comprising: 
a piezoelectric film (Fig. 2B, 70 and Paragraph 62); 
a first electrode (Fig. 2B, 60) and a second electrode (Fig. 2B, 80) sandwiching the piezoelectric film; 
a protective film (Fig. 2B, 100 and Paragraph 65-66) that covers at least part of the second electrode and has a cavity (Fig. 2B, 101) that opens at least a part of the second electrode; 
a third electrode (Fig. 2B, 91) in contact with the second electrode at least in the cavity of the protective film and that covers at least part of the protective film; and 
a first wiring layer (Fig. 2B, 94) including a first contact portion (Fig. 2B, 111) in contact with the third electrode.  
With respect to claim 2, Takahashi teaches a second wiring layer (Fig. 2B, 140 and Paragraph 67) including a second contact portion in contact with the first electrode.  
With respect to claim 3, Takahashi teaches a piezoelectric vibration portion (Fig. 2B, 300) including the piezoelectric film, and the first and second electrodes sandwiching the piezoelectric film, - 57 - wherein the third electrode (Fig. 2B, 91) extends to a region in an outer side relative to a region of the piezoelectric vibration portion in a plan view thereof.  
With respect to claim 4, Takahashi teaches that the first contact portion (Fig. 2B, 111) of the first wiring layer (Fig. 2B, 94) is disposed in the region in the outer side.  
With respect to claim 5, Takahashi teaches 
a frame (Fig. 1-2, 30) disposed in at least part of a periphery of the piezoelectric vibration portion; and 
a holding arm (Fig. 1-2, 50) disposed between the piezoelectric vibration portion (Fig. 1-2, 300) and the frame, and having a first end connected to the piezoelectric vibration portion and a second end of the holding arm connected to the frame, wherein the first contact portion (Fig. 1-2, 111) of the first wiring layer is disposed in the holding portion.  
With respect to claim 6, Takahashi teaches that the first contact portion (Fig. 2B, 111) of the first wiring layer is disposed offset in a plan view relative to the cavity (Fig. 2B, 101) where the third electrode is coupled to the second electrode.  
With respect to claim 7, Takahashi teaches that the protective film (Fig. 2B, 100) is disposed between the first contact portion (Fig. 2B, 111) of the first wiring layer and the piezoelectric film (Fig. 2B, 70).  
With respect to claim 8, Takahashi teaches that the protective film (Fig. 2B, 100) and the second electrode (Fig. 2B, 80) are disposed between the first contact portion (Fig. 2B, 111) of the first wiring layer and the piezoelectric film (Fig. 2B, 70).  
With respect to claim 10, Takahashi teaches that at least one of the first, second, and third electrodes comprises molybdenum or tungsten as a main ingredient (Paragraph 66).  
With respect to claim 12, Takahashi teaches the third electrode (Fig. 2B, 91 and Paragraph 66) comprises a greater thickness than a thickness of the second electrode (Fig. 2B, 80 and Paragraph 61).  
With respect to claim 13, Takahashi teaches that the first wiring layer comprises aluminum as a main ingredient (Paragraph 66).  
With respect to claim 14, Takahashi teaches that the first wiring layer comprises a different material as a main ingredient than a main ingredient of the third electrode (Paragraph 66).  
With respect to claim 15, Takahashi teaches a parasitic capacitance reduction film (Fig. 2B, 110) disposed on an entirety of the protective film, such that the parasitic capacitance reduction film is disposed between a portion of the first wiring layer (Fig. 2B, 94) and the protective film (Fig. 2B, 100).  
With respect to claim 16, Takahashi teaches a MEMS device comprising: 
a piezoelectric film (Fig. 2B, 70 and Paragraph 62); 
a first electrode (Fig. 2B, 60) and a second electrode (Fig. 2B, 80) disposed on opposing surfaces of the piezoelectric film; 
a protective film (Fig. 2B, 100) disposed on part of the second electrode and having a cavity (Fig. 2B, 101) that exposes a part of the second electrode; 
a third electrode (Fig. 2B, 91) disposed in the cavity of the protective film to directly contact the second electrode; and 
a first wiring layer (Fig. 2B, 94) including a first contact portion (Fig. 2B, 111) in contact with the third electrode.  
With respect to claim 17, Takahashi teaches that the third electrode (Fig. 2B, 91) covers at least part of the protective film (Fig. 2B, 100), such that the protective film is sandwiched between the second electrode (Fig. 2B, 80) and the third electrode.  
With respect to claim 18, Takahashi teaches a parasitic capacitance reduction film (Fig. 2B, 110) disposed on an entirety of the protective film, such that the parasitic capacitance reduction film is disposed between a portion of the first wiring layer (Fig. 2B, 94) and the protective film (Fig. 2B, 100).  
With respect to claim 19, Takahashi teaches that the first contact portion (Fig. 2B, 111) of the first wiring layer is disposed offset in a plan view relative to the cavity (Fig. 2B, 101) where the third electrode is coupled to the second electrode.  
With respect to claim 20, Takahashi teaches that the protective film (Fig. 2B, 100) is disposed between the first contact portion (Fig. 2B, 111) of the first wiring layer and the piezoelectric film (Fig. 2B, 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Noguchi et al (U.S. Pub #2005/0194626).
With respect to claim 11, Takahashi does not teach that the piezoelectric film comprises, as a main ingredient, a material with a wurtzite hexagonal crystal structure.  
Noguchi teaches a piezoelectric film comprises, as a main ingredient, a material with a wurtzite hexagonal crystal structure (Paragraph 37-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the piezoelectric film of Takahashi with a wurtzite hexagonal crystal structure as taught by Noguchi in order to achieve the predictable result of a material having piezoelectric properties (Paragraph 37-39). 

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826